Citation Nr: 1414879	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asbestosis, to include chronic obstructive pulmonary disorder (COPD) and asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from January 1970 to July 1973, including wartime service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In October 2009, the Veteran testified via video-conference before the undersigned Acting Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record.  

In January 2010 and August 2011, the Board remanded the Veteran's respiratory disorder claim for additional development.  On both occasions, the Board also remanded his claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  However, while the second remand was pending, the RO granted service connection for PTSD and assigned initial staged disability ratings of 30 percent, effective April 7, 2006; 50 percent, effective September 7, 2010; and 70 percent, effective March 21, 2012.  See August 2012 Rating Decision.  Notably, the Veteran has not expressed disagreement with the effective date of that service connection award or those initial staged disability ratings.  Thus, while cognizant that a January 2014 appellate brief has continued to reference the issue of "entitlement to" service connection for PTSD, the Board considers that claim to be fully resolved and, thus, outside the scope of its jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2013). 

As for the issue remaining on appeal, the Board finds that, for the reasons that follow, there has been substantial compliance with its latest remand directives such that appellate review may now proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that an additional remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran is currently in receipt of service connection for asbestosis.

2.  The Veteran does not have a respiratory disorder, apart from asbestosis, which is etiologically related to his active service, including any disability incurred therein. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder other than asbestosis, to include COPD and asthma, have not been met.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this discussion, the Board wishes to assure the Veteran that it has reviewed all four volumes of his paper claims file, as well as the additional relevant evidence in his Virtual VA efolder.  The Board has also ascertained that no other pertinent evidence exists in VA's paperless Veterans Benefits Management System.  

Although the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that every modicum of evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection and what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable decision by the agency of original jurisdiction (AOJ) on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, the AOJ sent the Veteran a letter in April 2006, advising him of the specific evidence needed to establish direct service connection for a respiratory disorder (then claimed as COPD), as well as his responsibilities, and those of VA, for obtaining such evidence.  The April 2006 letter also provided a detailed description of how disability ratings and effective dates are assigned following the initial grant of service connection.  As such, that letter, which was sent prior to the initial adjudication, satisfied both the Pelegrini notice requirements and the heightened VCAA provisions in Dingess.  

Conversely, the April 2006 letter did not address the requirements for establishing secondary service connection, as that theory of entitlement was not raised by the Veteran until a later stage of his appeal.  However, pursuant to the Board's August 2011 remand, he was provided corrective notice of the secondary requirements set forth in 38 C.F.R. § 3.310.  Thereafter, the Veteran's respiratory disorder claim was readjudicated in an August 2012 Supplemental Statements of the Case (SSOC).  Consequently, the Board finds that any error inherent in the delay of secondary notice has been effectively cured by the subsequent readjudication of the Veteran's claim.  Moreover, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  In this regard, the AOJ has obtained copies of his service treatment records (STRs), service personnel records, and all post-service VA and private medical records that he has identified in support of his respiratory disorder claim.  Notably, the Veteran has not alleged, and the record has not otherwise revealed, any other outstanding records that are necessary to decide that issue.

In further compliance with the duty to assist, the AOJ has scheduled multiple VA examinations in support of the Veteran's respiratory disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d)(2)).  The Board acknowledges that the initial examination reports did not contain sufficient detail to allow for a well-informed decision on that claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  However, the deficiencies inherent in those reports have since been addressed in a March 2012 VA examination and medical opinion, which the AOJ has elicited pursuant with the Board's latest remand.  While that latest examination and medical opinion do not support the appeal, the Veteran has not alleged, and the record has not otherwise shown, that they are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, the Board finds that, to remand for yet another VA examination or medical opinion would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999)

Nor should any evidentiary or procedural development be undertaken in this case.  That is because there has already been substantial compliance with the Board's latest remand directives by virtue of the development, summarized above, and the August 2012 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that readjudication, the AOJ expressly addressed the latest VA examination results and the other pertinent evidence obtained since the prior SSOC.  Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations,"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, courts presume that, absent "clear evidence to the contrary," public officers have "properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Accordingly, absent any showing to the contrary, the Board presumes the AOJ met its obligation to consider all evidence added to the record following the previous adjudication.  See 38 C.F.R. § 19.31.  Moreover, while mindful that, since the most recent SSOC, the Veteran's representative has submitted a February 2014 Appellate Brief, the Board observes the argument contained therein is wholly cumulative of that which was previously of record.  As such, it is unnecessary to remand the case solely to facilitate AOJ review of this latest evidentiary submission.  See 38 C.F.R. § 20.1304(c) (2013).

It is also unnecessary to remand the appeal to honor the Veteran's request for a hearing as he has already had the opportunity to testify before the undersigned Acting Veterans Law Judge.  See 38 C.F.R. § 20.700(a) (2013) (claimant has right to a hearing).  The Veteran has not contended, and the record has not otherwise shown, that undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, there is no indication that the Veteran has been denied due process at any other time throughout this appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the adjudication of his service-connection claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from reaching the merits of that claim.

II.  Merits of the Claim for Service Connection

Veteran's Contentions

The Veteran, in written statements and testimony before the Board, contends that he developed COPD and related respiratory problems during his wartime deployment in Vietnam, where he was exposed to Agent Orange and other airborne toxins.  See e.g. Board Hearing Tr. at 5.  He further claims that, as an Air Force jet engine mechanic, he was also exposed to asbestos, which not only contributed to his COPD but also gave rise to a different respiratory disorder (asbestosis) for which VA benefits were later granted.  See id. at 9.  

In light of the Veteran's contentions, the Board has an obligation to address his service-connection claim under both direct and secondary theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (holding that all potential theories of entitlement must be considered in support of service-connection claims).

Presumptive Provisions

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disease enumerated under 38 C.F.R. § 3.309(a).  Such diseases include lung cancer, for which the Veteran has received preventive counseling in light of his 40-year smoking history.  See e.g., May 11, 2011, VA Outpatient Treatment Note.  Fortunately, however, he has not developed that particular disease.  Nor has he been diagnosed with another respiratory disorder for which service connection may be rebuttably presumed if it manifests within the initial post-service service year or exhibits continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (noting the role of continuity of symptomatology in determining whether a chronic disease manifested within an applicable presumptive period).   Accordingly, the Board finds that the Veteran's respiratory disorder claim may not be granted on a presumptive basis.  Therefore, the Board will now address the criteria for direct and secondary service connection and then explain why neither set of requirements has been met in this case. 

Direct and Secondary Service Theories of Entitlement

Service connection may be granted for a disability or injury incurred in or aggravated by active wartime or peacetime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection on a secondary basis requires evidence of (1) current disability; (2) service-connected disability; and (3) a connection between the two.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

Relevant Facts and Analysis

In this case, the record contains both historical and recent records of treatment for respiratory symptoms, which have been diagnosed as COPD - a class of lung conditions that comprises chronic bronchitis, as well as emphysema - and asthma.  See generally June 2002 Kessler Memorial Hospital Records (containing pulmonary function test (PFT) results consistent with COPD); December 2007, March 2009, and March 2012 VA Examination Reports (yielding PFT findings of COPD and asthma).  Each of these diagnoses may be considered evidence of current disability in accordance with the precedential guidance from the United States Court of Appeals for Veterans Claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that such evidence is sufficient to meet the threshold criterion for service connection under both the Hickson and Wallin tests.  

The second elements of the Hickson and Wallin tests have also been met.  Indeed, the Veteran's service records confirm that he served in Vietnam from June 1971 to June 1972 and, thus, is presumed to have been exposed to herbicides while on active duty.  See 38 C.F.R. §  3.307(a)(6)(iii) (2013).  Moreover, his military occupational specialty (jet engine mechanic) carried a high risk of asbestos exposure.  See  May 2002 National Personnel Records Center Memorandum.  For this reason, the Board previously conceded that such exposure had occurred in its January 2010 grant of VA benefits for asbestosis.  In light of that allowance, the Veteran now has a service-connected disability, which, by his own assertion, is etiologically related to the respiratory pathology for which additional benefits are sought.  It follows that the requirements of in-service incurrence, contemplated by Hickson, and service-connected disability, set forth in Wallin, have both been substantiated.  

Turning to the third and final Hickson and Wallin requirements, the Board observes, at the outset, that neither COPD nor asthma falls within the category of diseases that have been presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  Therefore, the Veteran's claim rests on whether one or both of those current disorders is directly related to his conceded herbicide or asbestos exposure - or to another aspect of his active service - or on whether such a disorder is instead attributable to his asbestosis or a different service-connected disability.  See 38 C.F.R. § 3.310(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In an initial effort to resolve these questions, VA elicited a series of medical opinions, which were rendered in March 2007 and June 2009.  See generally March 2007 VA Examination Report; June 2009 VA Addendum Opinion (predicated on May 2009 VA Examination).  In each instance, the examining VA clinician attributed Veteran's COPD and asthma to his decades-long smoking habit, rather than to any aspect of his Air Force service.  See March 2007 VA Examination Report at 3; June 2009 VA Medical Opinion at 2 (interpreting May 2009 PFT findings).  Neither of those opinions, however, was ultimately insufficient to decide the appeal.  See Stefl, 21 Vet. App. at 123.  Indeed, not only were those opinions devoid of detailed rationales, but they also failed to address the secondary theory of entitlement implicated in this case.  Id.  However, these evidentiary shortcomings have since been resolved in a follow-up VA examination and medical opinion, which the Board has requested in its latest remand.  

Completed in March 2012, this third VA medical opinion is no more favorable than those that were previously obtained.  See March 2012 VA Examination Report at 5-6.  To the contrary, with respect to the question of direct causation, the March 2012 VA examiner has effectively reached the same conclusion as his predecessors, opining:

The Veteran's chronic obstructive disease is less likely than not caused by or a result of the in service exposure to asbestos and Agent Orange.  The [V]eteran's chronic obstructive disease is most likely related to his long term cigarette use since the age of 19 and has been an ongoing issue for most of his adult life.  This COPD condition was diagnosed in 2002 by the records from the private sector and preceded that of his asbestos diagnosis.  His listed symptoms [include] a productive cough, which is not typical for asbestosis but rather is seen in individuals with COPD.  This [V]eteran does have an obstructive pattern due to his COPD.  However, asbestosis does not result in an obstructive pattern but rather that [sic] of a restrictive pattern.  

See March 2012 VA Examination Report at 5.

The March 2012 VA examiner has reached a similarly negative conclusion with respect to the question of secondary causation, commenting in this regard:

It is more likely that the [V]eteran's COPD is being aggravated by the ongoing or cumulative damage from years of cigarette consumption.  The [V]eteran's asbestosis would not be a cause for the type of damage that has been seen pathologically in the airways that is usually seen by the toxic effects of cigarette smoking.  Moreover, the [V]eteran has steadily declining FEV1 [forced expiratory volume in 1] values, which are associated with COPD and not asbestosis, which typically affects the diffusion capacity.

See March 2012 VA Examination Report at 6.

The Board recognizes that the March 2012 VA examiner's medical nexus opinion focuses on the Veteran's COPD and does not include specific findings regarding the etiology of his asthma.  Nevertheless, the Board considers it telling that the VA examiner has diagnosed both COPD and asthma and has couched his opinion in clinical terminology that encompasses each of these diagnoses.  See March 2012 VA Examination Report at 3 (confirming the existence of asthma); see also id. at 5 (referencing "obstructive airway disease," a class of pathology that includes COPD as well as asthma).  As such, the Board infers that the March 2012 VA examiner's opinion, in toto, is applicable not only to the Veteran's COPD but also to his asthma, which constitutes the only other obstructive airway disease of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The Board also infers that this most recent VA medical opinion is competent, credible and, thus, entitled to great evidentiary weight.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicators).  

In drawing this inference, the Board is guided by the March 2012 VA examiner's status as a licensed physician and by his knowledge of key medical principles (e.g., the distinction between obstructive and restrictive airway diseases).  See March 2012 VA Examination Report at 5-6.  Such credentials and demonstrated clinical acumen add to overall weight of the examiner's findings regarding the Veteran's claim.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).

The above VA examiner's opinion is further enhanced by its detailed rationale, which conveys a robust understanding not only of the medical principles but also of the specific facts underlying the Veteran's claim.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  Such a rationale was notably lacking in the reports of the earlier VA examiners.  

While remedying the infirmities of those prior reports, however, the March 2012 VA examiner's opinion does not contradict but, instead, reinforces his predecessors' findings regarding the lack of any nexus between the Veteran's obstructive airway diseases and his active service.  Similarly, the March 2012 VA examiner's opinion comports with the other pertinent medical evidence, including that which has been added to the claims file since the opinion was obtained.  Such evidence includes records of ongoing outpatient treatment for COPD and related obstructive airway symptoms, which the Veteran's VA medical providers have continued to relate to his longtime smoking habit.  See e.g. August 2013 VA Outpatient Treatment Record (noting Veteran's history of COPD due to tobacco use - 1 pack per day for 40 years).  

Tellingly, the Veteran has not submitted any documentation refuting the March 2012 VA examiner's opinion and the other clinical findings detailed above.  Nor has he provided information that would enable VA to elicit such evidence on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  

Accordingly, while mindful that the March 2012 VA examiner's opinion is not the most recent addition to claims file, the Board nonetheless considers it wholly consistent with the most up-to-date evidence of record.  As such, that medical opinion provides an effective evidentiary foundation upon which the Board may base a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl, 21 Vet. App. at 123 (2007).  

Having thus established that the March 2012 VA examiner's medical opinion is probative for rating purposes, the Board considers it sufficient to show that the Veteran is not entitled to service connection on a secondary basis.  As discussed, that opinion makes clear that his current obstructive airway diagnoses (COPD and asthma) are etiologically distinct from the restrictive airway disease (asbestosis) for which service connection has been established.  

The Board acknowledges that the other evidence of record - most notably, the Veteran's own testimony - indicates that those nonservice- and service-connected disabilities share a common symptomatology, manifested by wheezing, shortness of breath, and "heavy" (laborious) respiration .  See e.g. Board Hearing Tr. at 9 (attesting to symptoms underlying both COPD and asbestosis).  A common symptomatology, however, does not automatically equate to a shared etiology and, thus, does not inherently contradict the March 2012 VA examiner's negative nexus findings in this case.   

Nor does the record otherwise contradict the March 2012 examiner's opinion that secondary service connection for the Veteran's COPD and asthma is unwarranted.  The Board recognizes that this VA examiner has focused on the Veteran's asbestosis and has not expressly addressed his other service-connected disabilities.  Nevertheless, those other disabilities, which include posttraumatic stress disorder, hearing loss, and tinnitus, have not been etiologically related to the obstructive airway diseases for which VA benefits are now sought.  Indeed, the Veteran has not alleged that such a relationship exists, nor has one been demonstrated - or even remotely suggested - by the other evidence in this case.

Significantly, none of the Veteran's service-connected disabilities is predicated on smoking.  Therefore, he may not prevail in his current claim by arguing that such a disability caused or aggravated his COPD or asthma.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (holding that, when a smoking- or other substance abuse-induced disorder is secondary to, or is caused or aggravated by, a primary service-connected disability, then the claimant may be entitled to compensation).

Similarly, the Veteran may not prevail by arguing that a direct link exists between one or more of his current respiratory disorders and his in-service cigarette dependence.  He has effectively raised this argument by testifying before the undersigned that he first took up smoking to relieve the stress of basic training.  See Board Hearing Tr. at 5.  Such an assertion of direct in-service incurrence, however, is no longer an avenue to VA benefits for a disease or injury that arises from the use of harmful substances, which include cigarettes.  To the contrary, service connection for such disabilities is barred by law, regardless of their date of onset.  See 38 U.S.C.A. § 1103 (a) (applying to all service-connection claims filed after June 9, 1998).  Therefore, even if the Board accepts that the Veteran did indeed begin smoking in service, and that this habit spurred the onset of his COPD and asthma, service connection for those disorders may not be granted on a direct basis. 
  
Nor may direct service connection be established on the basis of any other evidence of record.  Indeed, just as the March 2012 VA examiner's opinion effectively distinguishes the Veteran's COPD and asthma from his service-connected asbestosis, it also discounts any nexus between those current respiratory disorders and his active service.  Moreover, no such relationship has been demonstrated by any of the other examination reports or treatment records rendered throughout the pendency of this appeal.  

The Board recognizes that the Veteran himself is convinced that his COPD and asthma are etiologically related to his active service, either directly or as secondary to his asbestosis.  Certainly, he is competent to attest to in-service and post-service symptoms, such as shortness of breath and wheezing, which fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting a layperson is competent to report on matters of which he or she has personal knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nevertheless, the Veteran has not shown that he has the expertise to translate those symptoms into clinical diagnoses, or to etiologically relate them to his active service, or to any disability incurred therein.  On the contrary, such complex medical questions may only be resolved by a clinician with specialized knowledge and training, such as the March 2012 VA examiner.  See Black, 10 Vet. App. at 284; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  

Moreover, the need for expert medical guidance is especially acute in the instant case.  That is because the Veteran's nonservice-connected COPD and asthma and his service-connected asbestosis have been shown to overlap symptomatically, but to diverge diagnostically and etiologically.  Indeed, while those disorders are manifested by common symptoms, the first and second are obstructive in nature, whereas the third is restrictive.  See Dorland's Illustrated Medical Dictionary, 45 (32nd ed. 2007).  That distinction, which lies well beyond the scope of an untrained layperson, is critical as only the Veteran's restrictive airway disease has been clinically attributed to his active service, specifically, to his in-service asbestos exposure.  See June 2009 VA Addendum Opinion at 2 (noting existence of calcified pleural plaques, secondary to past in-service asbestos exposure).  

As discussed at length, the Veteran is already in receipt of VA benefits for asbestosis.  See January 2010 Board Decision (implemented by June 2010 Rating Decision, granting a 30 percent rating for asbestosis, manifested by calcified left pleural plaques).  Therefore, to grant separate awards of service connection for the same symptoms underlying that disability - e.g., shortness of breath - would be tantamount to pyramiding, a practice that is explicitly forbidden by regulation and precedential case law.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations would not constitute impermissible pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).  

In this regard, the Board is cognizant that multiple "defined diagnoses" may "constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology."  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Here, however, it is clear from the medical evidence of record that the Veteran's diagnoses of COPD and asthma are etiologically distinct from his diagnosis of asbestosis, and that only the latter is attributable to his in-service asbestos exposure.  Therefore, notwithstanding those diagnoses' overlapping symptomatology, the COPD and asthma are properly excluded from the Veteran's asbestosis award.  

Nevertheless, the evidence of overlapping nonservice- and service-connected symptomatology could potentially benefit the Veteran by supporting the assignment of an increased asbestosis rating.  Indeed, any relevant sign or symptom would need to be considered in evaluating that service-connected disability, notwithstanding its clinical association with his other nonservice-connected respiratory disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. Reg. 52,698 (1996).  The propriety of the 30 percent disability rating for asbestosis, however, has not been contested by the Veteran and, thus, is not ripe for appellate review.  Rather, the only issue before the Board at this time is whether service connection is warranted for a respiratory disorder other than that for which VA benefits have been established.  This particular issue turns on the question of in-service nexus, which has been unequivocally ruled out by the March 2012 VA examiner's opinion and is not supported by the other clinical evidence of record.  

Moreover, for the reasons outlined above, the Veteran's own lay assertions are insufficient to establish that a nexus exists, on either a direct or a secondary basis, when the above VA examiner has concluded otherwise.  In this regard, the Board has carefully considered the Veteran's complaints of persistent or recurrent respiratory symptoms, but observes that those same symptoms are already encompassed in his asbestosis disability award.  See 38 C.F.R. § 3.303(d) (2013).  Therefore, to grant additional VA benefits solely on the basis of those reported symptoms would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14, Esteban, 6 Vet. App. at 261-62.  

Furthermore, there is no other indication that the lay evidence of record, standing alone, outweighs the countervailing findings of the March 2012 VA examiner.  Thus, while mindful that, under Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), a "valid medical opinion" is not strictly required to establish nexus, the Board finds that, in this case, the Veteran's assertions are insufficient to establish a link between his active service and any current respiratory disorder for which VA benefits have not been already granted.  See id. at 1316.  Similarly, the Board is precluded from exercising its own judgment to find that a positive nexus exists when the independent medical evidence does not support such a determination.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)). 

In summary, the Board finds that the evidence of record is insufficient to satisfy the final elements of the Hickson and Wallin tests and that service connection is therefore unwarranted on either a direct or a secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  

In reaching these conclusions, the Board remains sympathetic to the Veteran and does in any way wish to diminish his decorated Vietnam-era service.  Nevertheless, the preponderance of the evidence weighs against his claim for service connection for a respiratory disorder other than the asbestosis for which such benefits are already established.  Accordingly, while the Board has considered the benefit of the doubt doctrine, it finds that rule is inapplicable in the instant case and that the Veteran's claim for service connection must regrettably be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a respiratory disorder other than asbestosis, to include COPD and asthma, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


